Order granting plaintiff’s motion for partial summary judgment, and judgment entered thereon herein appealed from, unanimously modified on the law to strike so much of the second ordering paragraph and judgment thereon as directs judgment for money damages, and to direct instead summary judgment for plaintiff to the extent of directing a partition and sale of stock and the proprietary lease, and that a full accounting therefor, and for all moneys, income, rents and profits received, be rendered to plaintiff. As so modified, the order and judgment appealed from are otherwise affirmed, without costs or disbursements to either party. The plaintiff on the basis of the allegations of his pleadings and the documents appearing in the record in support of the motion has clearly established his right to relief, while defendant has failed to come forward with any facts to raise a triable issue *519or to negative that right. This court may properly grant the relief warranted (Kaminsky v. Kahn, 23 A D 2d 231). Settle order on notice. Concur — Botein, P. J., McNally, Stevens and Steuer, JJ.